PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AMERICAN GENERAL LIFE AND              
ACCIDENT INSURANCE COMPANY,
                 Plaintiff-Appellee,
                 v.                               No. 04-2252

LARRY WOOD,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                          (CA-01-673-2)

                      Argued: September 19, 2005

                      Decided: November 14, 2005

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Gregory wrote the opinion, in
which Judge Traxler and Judge King joined.


                             COUNSEL

Leman Walton Auvil, PYLES & AUVIL, Parkersburg, West Virginia,
for Appellant. Vanessa M. Griffith, VINSON & ELKINS, Dallas,
Texas, for Appellee.
2                  AMERICAN GENERAL LIFE v. WOOD
                               OPINION

GREGORY, Circuit Judge:

   Larry P. Wood commenced a lawsuit in West Virginia state court
against his employer, American General Life and Accident Insurance
Company ("AGLA"), and his supervisor, Tim Starkey, asserting state-
law claims of sex discrimination and wage law violations. In
response, AGLA preemptively filed an action against Wood in federal
district court in the Southern District of West Virginia, seeking to
compel arbitration of those claims under the Federal Arbitration Act
("FAA"), 9 U.S.C. § 4, and to enter a prohibition against Wood from
prosecuting the state action against AGLA. The district court granted
that relief and entered judgment against Wood. Because we find that
Wood’s claims are arbitrable under a valid and enforceable arbitration
agreement and that Starkey is not a necessary party to this litigation,
we affirm the district court’s judgment.

                                    I.

   Wood began his employment with AGLA on July 21, 1997, and
continued working until his termination on May 5, 2000. On April 1,
1998, AGLA implemented an Employee Dispute Resolution Program
("Program" or "Plan") designed to resolve all employment-related
conflicts between employees and AGLA through a four-option pro-
cess. Prior to the implementation of the Program, Wood and thirty
other employees attended a presentation conducted by AGLA General
Manager, Nick Coris, on March 20, 1998. According to Wood, Coris
represented that the Program "would not in any way prevent an
employee of AGLA from suing the company and that the program did
not take any rights away from the employees but only added another
avenue through which the employee could pursue any dispute with
the company." J.A. 57.1

   AGLA distributed an informational packet regarding the Program
to each employee. The cover letter stated:
    1
   Citations to "J.A." refer to the contents of the Joint Appendix filed by
the parties in this proceeding.
                    AMERICAN GENERAL LIFE v. WOOD                      3
      It is important for you to know that employees will not be
      waiving any substantive legal rights under this new Pro-
      gram. Rather, the Program provides that any substantive
      legal issues you may have will be resolved in mediation or
      before a neutral arbiter, whose decision will be final and
      binding on you and the company. This does mean, however,
      that under the Program you waive any procedural rights you
      have to bring a court action and to a jury trial concerning
      any employment dispute you may have with the Company,
      including claims of discrimination based on race, national
      origin, gender, religion, age, or disability under any federal
      or state civil rights statute.

J.A. 21. The letter further stated that AGLA "may amend the terms
of or discontinue the Program at its discretion. However, any such
change would affect only future disputes and not any matter pending
at the time under the Program." Id. The packet detailed the four
options—Open Door Policy, Employee Relations Conference, Media-
tion, and Arbitration—available to employees for dispute resolution.2
The packet also provided that "[e]mployment or continued employ-
ment after the Effective Date of this Plan constitutes consent by both
the Employee and the Company to be bound by this Plan, both during
the employment and after termination of employment." J.A. 25.

   Specifically with respect to arbitration, the packet set forth, inter
alia, the procedures for scheduling conferences, taking discovery, and
administering oaths. Under the Program, the employee must pay a
$50 processing fee to initiate the arbitration process. After payment,
the American Arbitration Association ("AAA") is then required to
designate a list of appropriate arbitrators, such that each party can
express its order of preference or strike any names. The authority of
the arbitrator is limited "to the resolution of legal disputes between
the parties." J.A. 54. Specifically, the arbitrator "shall be bound by
and shall apply applicable law including that related to the allocation
of the burden of proof as well as substantive law. The arbitrator shall
  2
    Generally, the Program recommended "resolving any issue at the low-
est possible level in the organization and proceeding through the other
options as necessary." J.A. 29. Some options could be skipped in certain
situations. Id.
4                 AMERICAN GENERAL LIFE v. WOOD
not have the authority either to abridge or enlarge substantive rights
available under existing law." Id.

  The packet also included an "EMPLOYEE ACKNOWLEDGE-
MENT AND AGREEMENT CONCERNING AMERICAN GEN-
ERAL LIFE AND ACCIDENT INSURANCE COMPANY’S
EMPLOYEE         DISPUTE        RESOLUTION  PROGRAM"
("Agreement"). The Agreement stated:

    By my signature below, I acknowledge and understand that
    I am required to adhere to the Employee Dispute Resolution
    Plan and its requirement for submission of employment dis-
    putes to mediation and/or binding arbitration. I further
    understand that my employment or continued employment
    with the Company constitutes my acceptance of the terms of
    this provision as a condition of my employment or contin-
    ued employment.

J.A. 56. While Wood and other employees were handed these packets
at the meeting, he attests that they were "not given an opportunity to
read" the packet. J.A. 58. Moreover, he asserts that the employees
"were instructed that we had to sign the forms, that we had no option
but to sign them, and were given no time to read the materials before
signing the same. We were simply given the materials and told to
sign." J.A. 58, 61, 63. Wood claims that he was not told then, nor at
any other time, that "by signing that I had received the Dispute Reso-
lution Program that I would be giving up my right to sue under the
law for any discrimination against me and, in fact, I was told the
opposite." J.A. 57-58. Accordingly, Wood executed the Agreement at
the meeting on March 20, 1998.

   Following his termination on May 5, 2000, Wood commenced a
lawsuit in the Circuit Court of Kanawha County, West Virginia,
against AGLA and Starkey, asserting state-law claims pursuant to the
Human Rights Act, W. Va. Code § 5-11-1 et seq., and the Wage Pay-
ment and Collection Act, W. Va. Code § 21-5-1 et seq. On July 27,
2001, AGLA responded by filing suit against Wood in the Southern
District of West Virginia, seeking to compel arbitration of his state-
law claims. On December 11, 2002, AGLA filed a petition in the fed-
eral action to compel arbitration and to prohibit the underlying state
                   AMERICAN GENERAL LIFE v. WOOD                        5
proceedings. On September 3, 2004, the district court granted the
petition, directing that judgment be entered in favor of AGLA and a
prohibition be entered against Wood from prosecuting the state action
against AGLA.3 Wood now appeals.

                                   II.

   Section 2 of the FAA provides that a written arbitration agreement
"shall be valid, irrevocable, and enforceable, save upon such grounds
as exist at law or in equity for the revocation of any contract." 9
U.S.C. § 2. A party can compel arbitration if he establishes: "‘(1) the
existence of a dispute between the parties, (2) a written agreement
that includes an arbitration provision which purports to cover the dis-
pute, (3) the relationship of the transaction, which is evidenced by the
agreement, to interstate or foreign commerce, and (4) the failure,
neglect or refusal of the defendant to arbitrate the dispute.’" Adkins
v. Labor Ready, Inc., 303 F.3d 496, 500-01 (4th Cir. 2002) (quoting
Whiteside v. Teltech Corp., 940 F.2d 99, 102 (4th Cir. 1991)).

   Generally, "[t]he FAA reflects ‘a liberal federal policy favoring
arbitration agreements.’" Adkins, 303 F.3d at 500 (quoting Moses H.
Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)).
Indeed, the FAA serves as "a response to hostility of American courts
to the enforcement of arbitration agreements, a judicial disposition
inherited from then-longstanding English practice." Circuit City
Stores, Inc. v. Adams, 532 U.S. 105, 111 (2001) (citing cases). More-
over, the FAA was intended to "create a body of federal substantive
law of arbitrability, applicable to any arbitration agreement within the
coverage of the Act." Moses H. Cone Mem’l Hosp., 460 U.S. at 24.
Accordingly, we "resolve ‘any doubts concerning the scope of arbitra-
ble issues . . . in favor of arbitration.’" Hill v. PeopleSoft USA, Inc.,
  3
   Although the primary focus of Wood’s appeal is the enforceability of
the Agreement, he also appears to argue that the district court should not
have enjoined him from pursuing his claims against Starkey in state
court. To the extent that Wood makes such an argument, however, he
misreads the district court’s orders. The district court did not enjoin
Wood from pursuing his state court claims against Starkey, who is not
a party to this federal action. See J.A. 80 (speaking in terms of Wood’s
claims "against plaintiff"—i.e., AGLA).
6                   AMERICAN GENERAL LIFE v. WOOD
412 F.3d 540, 543 (4th Cir. 2005) (quoting Moses H. Cone Mem’l
Hosp., 460 U.S. at 24-25).

   Although federal law governs the arbitrability of disputes, ordinary
state-law principles resolve issues regarding the formation of con-
tracts. Hill, 412 F.3d at 543 (citing First Options of Chicago, Inc. v.
Kaplan, 514 U.S. 938, 944 (1995); Moses H. Cone Mem’l Hosp., 460
U.S. at 24). Specifically, "courts should remain attuned to well-
supported claims that the agreement to arbitrate resulted from the sort
of fraud or overwhelming economic power that would provide
grounds for the revocation of any contract." Gilmer v. Inter-
state/Johnson Lane Corp., 500 U.S. 20, 33 (1991) (internal quotations
and citations omitted). For instance, "generally applicable contract
defenses, such as fraud, duress, or unconscionability, may be applied
to invalidate arbitration agreements without contravening § 2." Doc-
tor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996) (citing
cases). Since this appeal focuses squarely on the enforceability of the
Agreement, we review the district court’s application of West Vir-
ginia contract principles de novo. Adkins, 303 F.3d at 501.

                                    III.

   The district court concluded that while the Agreement was an adhe-
sion contract, in that AGLA forced its employees to accept the Pro-
gram or else face termination, the employees’ relinquishment of their
state-created constitutional rights to state judicial forums and trial by
jury did not render the Agreement unenforceable under West Virginia
law. We agree with the district court’s conclusion.

   Under West Virginia law, adhesion contracts are "form contracts
submitted by one party on the basis of this or nothing." State ex rel.
Dunlap v. Berger, 567 S.E.2d 265, 273 (W. Va. 2002) (internal quota-
tions and citations omitted); State ex rel. Saylor v. Wilkes, 613 S.E.2d
914, 921 (W. Va. 2005) (stating that an adhesion contract is a
"‘[s]tandardized contract form offered . . . on essentially [a] "take it
or leave it" basis . . . [leaving the] weaker party . . . no realistic choice
as to its terms’") (quoting Black’s Law Dictionary 50 (6th ed. West
1990)). However, "[s]ince the bulk of contracts signed in this country,
if not every major Western nation, are adhesion contracts, a rule auto-
matically invalidating adhesion contracts would be completely
                   AMERICAN GENERAL LIFE v. WOOD                       7
unworkable." Dunlap, 567 S.E.2d at 273 (internal citations omitted);
Adkins, 303 F.3d at 501 (remarking that a ruling of unconscionability
based solely on the gross bargaining disparities between the parties
"could potentially apply to every contract of employment in our con-
temporary economy"). Rather than adopting a per se rule, West Vir-
ginia courts aim at "distinguishing good adhesion contracts which
should be enforced from bad adhesion contracts which should not."
Dunlap, 567 S.E.2d at 273 (internal citations omitted).

   In making this distinction, West Virginia cases instruct us to deter-
mine whether "‘gross inadequacy in bargaining power’" and "‘terms
unreasonably favorable to the stronger party’" exist, so as to make the
contract unconscionable and therefore unenforceable. Saylor, 613
S.E.2d at 922 (quoting Troy Mining Corp. v. Itmann Coal Co., 346
S.E.2d 749, 753 (W. Va. 1986)). The weaker party cannot simply rely
on inequities inherent in the bargaining process, but must identify the
existence of unfair terms in the contract. Arnold v. United Companies
Lending Corp., 511 S.E.2d 854, 860-61 (W. Va. 1998); Troy Mining,
346 S.E.2d at 753 ("A litigant who complains that he was forced to
enter into a fair agreement will find no relief on grounds of uncon-
scionability.").

   Specifically with respect to enforceability challenges to written
arbitration clauses, the Supreme Court of Appeals of West Virginia
has stated:

    [I]t is presumed that an arbitration provision in a written
    contract was bargained for and that arbitration was intended
    to be the exclusive means of resolving disputes arising
    under the contract; however, where a party alleges that the
    arbitration provision was unconscionable or was thrust upon
    him because he was unwary and taken advantage of, or that
    the contract was one of adhesion, the question of whether an
    arbitration provision was bargained for and valid is a matter
    of law for the court to determine by reference to the entire
    contract, the nature of the contracting parties, and the nature
    of the undertakings covered by the contract.

Saylor, 613 S.E.2d at 922 (internal citations omitted). Moreover, the
court has recognized that "states may not single out arbitration for dis-
8                  AMERICAN GENERAL LIFE v. WOOD
favor or special scrutiny simply because arbitration is a ‘different
forum’ than the traditional public court system." Dunlap, 567 S.E.2d
at 277 (internal citations omitted).

   In Dunlap, the plaintiff filed a consumer protection suit in West
Virginia state court against a jewelry store chain, alleging that the
store engaged in a fraudulent scheme to charge customers surrepti-
tiously for credit life, credit disability and property insurance. Id. at
269. The plaintiff asserted that he had been forced to sign a purchas-
ing and financing agreement, which included an arbitration provision.
Id. at 270. Based on this arbitration provision, the court entered an
order staying all court proceedings. Id. at 271.

   Upon review, the Supreme Court of Appeals of West Virginia first
noted that state consumer protection laws sought to eradicate uncon-
scionability in consumer transactions. Id. at 272. The court further
declared:

    [E]xculpatory provisions in a contract of adhesion that if
    applied would prohibit or substantially limit a person from
    enforcing and vindicating rights and protections or from
    seeking and obtaining statutory or common-law relief and
    remedies that are afforded by or arise under state law that
    exists for the benefit and protection of the public are uncon-
    scionable; unless the court determines that exceptional cir-
    cumstances exist that make the provisions conscionable.

Id. at 275-76. The court thus held that the arbitration provision was
unconscionable, noting that the plaintiff "signed a contract of adhe-
sion containing provisions that would bar him from utilizing two
remedies—punitive damages and class action relief—that are essen-
tial to the enforcement and effective vindication of the public pur-
poses and protections" underlying consumer protection laws. Id. at
279. Accordingly, the court concluded that the "prohibitions on puni-
tive damages and class action relief" arising from the purchase and
financing agreement were unconscionable. Id. at 280.

   Similarly, in Saylor, the Supreme Court of Appeals of West Vir-
ginia invalidated an arbitration agreement which an applicant was
induced to sign as a prerequisite for consideration for employment
                   AMERICAN GENERAL LIFE v. WOOD                       9
with a steakhouse restaurant chain. Saylor, 613 S.E.2d at 922. The
court found that the arbitration agreement was unconscionable based
on several factors: (1) the bargaining power between the employer
and applicant, who had a tenth grade education, was grossly unequal;
(2) the terms of the agreement were non-negotiable and "clearly"
weighed in favor of the employer; (3) the employer retained the uni-
lateral right to modify rules governing arbitration without input or
notice to the employee at any time; and (4) the applicant was likely
unaware that she was signing the arbitration agreement with a third
party arbitration services company, and not with the employer itself.
Id. According to the court, these circumstances demonstrated a "fla-
grant disparity in bargaining power," "lack of meaningful alternatives
available" to the applicant, and "the omission of critical terms and
conditions in the arbitration document." Id. at 922-23. In addition, the
employer’s mere promise to consider the applicant’s application was
inadequate consideration for the applicant’s promise to submit to arbi-
tration, thereby supporting an additional reason to invalidate the arbi-
tration provision. Id. at 923-24.

   In this instance, AGLA concedes that the Agreement is an adhesion
contract and that the parties stood in unequal bargaining positions. As
such, the critical issue is whether Wood has sufficiently identified
unfair terms in the Agreement itself so as to establish its unconsciona-
bility. This, he has failed to do.

   Wood primarily contends that the Agreement’s arbitration provi-
sion unconscionably abrogates his state constitutional rights to state
judicial forums and trial by jury by compelling arbitration of his state-
law claims. At face value, Wood’s argument expresses precisely the
sort of general antipathy to arbitration already considered and rejected
by the Supreme Court and this Circuit. Perry v. Thomas, 482 U.S.
483, 489 (1987) (stating that the FAA reflects a "‘national policy
favoring arbitration and withdr[awing] the power of the states to
require a judicial forum for the resolution of claims which the con-
tracting parties agreed to resolve by arbitration’") (quoting Southland
Corp. v. Keating, 465 U.S. 1, 11-12 (1984)); Sydnor v. Conseco Fin.
Servicing Corp., 252 F.3d 302, 306 (4th Cir. 2001) ("Arbitration is
not inherently unconscionable . . . .") (internal citations omitted). The
contractual relinquishment of a state-created right to a state judicial
forum, in and of itself, does not also extinguish the substantive rights
10                 AMERICAN GENERAL LIFE v. WOOD
or remedies flowing from a particular statute. Gilmore, 500 U.S. at 26
("‘By agreeing to arbitrate a statutory claim, a party does not forego
the substantive rights afforded by the statute; it only submits to their
resolution in an arbitral, rather than a judicial, forum.’")(quoting Mit-
subishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,
628 (1985)).

    Nor can any state-law principles derived from West Virginia law
be used to invalidate the Agreement based solely on the fact that it
contains an arbitration provision. The Supreme Court has made clear
that "state law, whether of legislative or judicial origin, is applicable
if that law arose to govern issues concerning the validity, revocability,
and enforceability of contracts generally." Perry, 482 U.S. at 492 n.9
(stating further that "[a]n agreement to arbitrate is valid, irrevocable,
and enforceable, as a matter of federal law . . .") (citing Moses H.
Cone Mem’l Hosp., 460 U.S. at 24); see 9 U.S.C. § 2. In reading Sec-
tion 2 of the FAA, the Court declared that "[a] state-law principle that
takes its meaning precisely from the fact that a contract to arbitrate
is at issue does not comport with this requirement of § 2." Id. The pre-
emptive force of the FAA, as combined with the Supremacy Clause,
therefore operates to cabin state-created rights that frustrate arbitra-
tion. See id. at 490-91 (holding that the FAA preempted statutory pro-
vision of California Labor Law which allowed wage collection
actions regardless of private arbitration agreements).

   West Virginia precedent generally barring state claims from arbi-
tration must be necessarily circumscribed in light of Perry, Gilmer
and Circuit City. In Dunlap, the Supreme Court of Appeals of West
Virginia declared that "constitutional rights—of open access to the
courts to seek justice, and to trial by jury—are fundamental in the
State of West Virginia." Dunlap, 567 S.E.2d at 276. However, the
court explicitly declined to reach the issue of whether this right could
"permissibly factor into judicial scrutiny of the conscionability of a
provision in a contract of adhesion purporting to waive that entitle-
ment" because of the "complex issues of federalism" implicated. Id.
at 277. To the extent that Dunlap intends to fashion a broad prohibi-
tion against the arbitrability of state-law claims, such a ruling,
whether dicta or otherwise, cannot contravene the FAA. Similarly,
while Wood relies on Copley v. NCR Corp., 394 S.E.2d 751, 756 (W.
Va. 1990), to assert that West Virginia law forbids arbitration of
                   AMERICAN GENERAL LIFE v. WOOD                       11
human rights claims, this Circuit has already held that Copley’s "rul-
ing on arbitration cannot trump Gilmer and Circuit City v. Adams."
Adkins, 303 F.3d at 506.4

  Beyond cursory arguments resting wholly on a general hostility
toward arbitration, Wood has failed to advance any state-law ground
on which the Agreement could be invalidated.5 Wood has not demon-
  4
   In Copley, the Supreme Court of Appeals of West Virginia refused to
compel arbitration of the plaintiff’s state-law claims based on age and
sex discrimination even though he had signed an employment contract
contemplating arbitration. Copley, 394 S.E.2d at 752. The court held that
Section 1 of the FAA exempted the employment contract from manda-
tory enforcement of the arbitration provision by expanding the statutory
exception provided for "contracts of employment" to collective bargain-
ing agreements. Id. at 754-55. As the district court below noted, the
Supreme Court overruled this holding in Copley, explicitly confining the
exception to apply to transportation workers. Circuit City, 532 U.S. at
109.
   Copley also discussed "several subsidiary questions arising under state
law," including whether an arbitration agreement could defeat a civil
rights claim. Copley, 394 S.E.2d at 755. The court concluded that "under
West Virginia law, an arbitration clause in an employment contract can-
not defeat a human rights action filed by the claimant pursuant to W. Va.
Code, 5-11-13(b)." Id. at 756.
   5
     Wood appears to assert, rather opaquely, that the Agreement was illu-
sory because AGLA could amend the terms or discontinue the Program
at its discretion. However, AGLA’s promise to be bound to arbitration
is a fortiori adequate consideration because "‘no consideration [is
required] above and beyond the agreement to be bound by the arbitration
process’ for any claims brought by the employee." Adkins, 303 F.3d at
501 (quoting Johnson v. Circuit City Stores, 148 F.3d 373, 378 (4th Cir.
1998)); see also Hill, 412 F.3d at 544 (applying Maryland law and find-
ing that agreement which unambiguously required both employer and
employee to arbitrate employment-related claims was supported by suffi-
cient consideration, even though the policy itself enabled the employer
to amend the program at its complete discretion); cf. Saylor, 613 S.E.2d
at 923-24 (employer’s mere promise to review a candidate’s application
for employment was insufficient consideration for employee’s promise
to arbitrate his claims, where the employer did not promise to submit its
employment-related claims to arbitration). Moreover, AGLA’s discretion
12                 AMERICAN GENERAL LIFE v. WOOD
strated that arbitration would "prohibit or substantially limit a person
from enforcing and vindicating rights and protections or from seeking
and obtaining statutory or common-law relief and remedies" afforded
under the Human Rights Act or Wage Collection and Payment Act.
See Dunlap, 567 S.E.2d at 275-76; Gilmer, 500 U.S. at 26-27 (hold-
ing that arbitration was not inconsistent with the purpose, legislative
history, or structure of the ADEA). Neither can the Agreement be
construed as waiving his substantive rights under either of those statu-
tory provisions simply because they will be arbitrated. Adkins, 303
F.3d at 502 ("Certainly no agreement to arbitrate can be construed on
its face as an inherent waiver of a litigant’s statutory rights.").6

   Significantly, Wood has not claimed that the Program’s arbitration
procedure employs biased or flawed rules or imposes such excessive
fees as to create a "sham" dispute resolution forum. Cf. Hooters of
America, Inc. v. Phillips, 173 F.3d 933, 940 (4th Cir. 1999) (invalidat-
ing arbitration agreement which required employee to unilaterally dis-
close claims and lists of witnesses and allowed employer to choose
arbitration panel and exercise unbridled discretion in changing rules);
Adkins, 303 F.3d at 502 (acknowledging that "the existence of large
arbitration costs could preclude a litigant . . . from effectively vindi-
cating her federal statutory rights in the arbitral forum") (internal cita-
tions omitted). In addition, we perceive no unconscionable defects in

is limited to prospective disputes and by specific notice requirements.
See Blair v. Scott Specialty Gases, 283 F.3d 595, 604 (3d Cir. 2002)
(promise to arbitrate was not illusory where employer’s right to alter the
material aspects of the agreement could only take effect "only after put-
ting the change in writing, providing a copy to the employees, and allow-
ing the employees to accept the change by continuing employment");
Pierce v. Kellogg Brown & Root, 245 F. Supp. 2d 1212, 1215-16 (E.D.
Okla. 2003) (enforcing agreement to arbitrate where employer’s unilat-
eral right to amend the agreement was limited to prospective application
and a ten-day notice provision).
   6
     To the extent that Wood argues that any waiver of his constitutional
right to access to state courts or trial by jury must be knowing and volun-
tary, we have already stated that "the loss of the right to a jury trial is
a necessary and fairly obvious consequence of an agreement to arbitrate."
Snowden v. Checkpoint Check Cashing, 290 F.3d 631, 638 (4th Cir.
2002) (internal quotations and citations omitted).
                    AMERICAN GENERAL LIFE v. WOOD                        13
the Agreement itself with respect to omitted terms, surreptitiously
added parties, or clearly biased terms weighed in favor of the
employer. Cf. Saylor, 613 S.E.2d at 922. Accordingly, we affirm the
district court’s holding that Wood’s state-law claims are arbitrable
under a valid and enforceable agreement.

                                    IV.

   Wood further contends that Starkey is a necessary and indispens-
able party to this litigation, but that his joinder would destroy the
diversity jurisdiction upon which this action is based.7 To determine
whether a party should be joined, Rule 19 of the Federal Rules of
Civil Procedure sets forth a two-step inquiry, examining: (1) whether
the party is "necessary" to the action under Rule 19(a); and (2)
whether the party is "indispensable" under Rule 19(b). National
Union Fire Ins. Co. v. Rite Aid of South Carolina, Inc., 210 F.3d 246,
249 (4th Cir. 2000). The burden of proof rests on the party raising the
defense—here, Wood—to "show that the person who was not joined
is needed for a just adjudication." 7 Charles Alan Wright, Arthur R.
Miller and Mary Kay Kane, Federal Practice and Procedure § 1609
(3d ed. 2001).

   We review a district court’s denial of a motion for joinder pursuant
to Rule 19(a) or (b) under the abuse of discretion standard and its
findings of fact under the clear error standard. National Union Fire
Ins., 210 F.3d at 250. The district court found that Wood failed to
proffer any explanation as to why he could not obtain complete relief
against AGLA without the presence of Starkey under Rule 19(a)(1).8
  7
     While Wood’s treatment of this issue is admittedly terse, it cannot be
said that he waived this issue by failing to set forth a detailed discussion
in his brief. Although AGLA seeks to view Wood’s claim as waived,
AGLA surely had sufficient notice and did not suffer prejudice since it
devoted nearly ten pages of analysis to this issue. Canady v. Crestar
Mortgage Corp., 109 F.3d 969, 974 (4th Cir. 1997) (holding that issue
was not waived where appellant discussed issue in opening brief and
appellee fully responded even though appellant failed to mention issue
in notice of appeal). Accordingly, we shall entertain the Rule 19 issue
raised by Wood.
   8
     Rule 19(a) provides, in pertinent part:
14                   AMERICAN GENERAL LIFE v. WOOD
Specifically, the district court noted that Starkey’s potential liability
under the Human Rights Act is separate and apart from that of
AGLA. See St. Peter v. Ampak-Division of Gatewood Prods., 484
S.E.2d 481, 489-90 (W. Va. 1997) (holding that an employee may
maintain a separate cause of action under West Virginia’s Human
Rights Act against his supervisor).9 The district court also found that

     A person who is subject to service of process and whose joinder
     will not deprive the court of jurisdiction over the subject matter
     of the action shall be joined as a party in the action if (1) in the
     person’s absence complete relief cannot be accorded among
     those already parties, or (2) the person claims an interest relating
     to the subject of the action and is so situated that the disposition
     of the action in the person’s absence may (i) as a practical matter
     impair or impede the person’s ability to protect that interest or
     (ii) leave any of the persons already parties subject to a substan-
     tial risk of incurring double, multiple, or otherwise inconsistent
     obligations by reason of the claimed interest.
Fed. R. Civ. P. 19(a).
   9
     Although the parties discuss this Circuit’s prior decision in Owens-
Illinois, Inc. v. Meade, 186 F.3d 435 (4th Cir. 1999), at length, Owens-
Illinois is clearly distinguishable from the present appeal by its compli-
cated facts. In Owens-Illinois, we reviewed a district court’s decision to
dismiss an action based on its determination that certain parties were
necessary and indispensable parties that would destroy diversity jurisdic-
tion under Rule 19. Id. at 438. Owens-Illinois, a manufacturing corpora-
tion, had entered into a settlement with plaintiffs who had been injured
by asbestos exposure. Id. However, Owens-Illinois subsequently
breached the agreement, such that certain plaintiffs filed tort actions
against the manufacturer in West Virginia state court. Id. Owens-Illinois
then preemptively filed a petition to compel arbitration in federal district
court in the Southern District Court of West Virginia only against plain-
tiffs who resided in West Virginia, thereby excluding all plaintiffs resid-
ing in Ohio. Id. at 438-39.
  This Circuit affirmed the district court’s decision to dismiss the action,
reasoning that "permitting this suit to continue in both the state and fed-
eral courts would likely subject all of the parties to conflicting legal obli-
gations in a manner prohibited by Rule 19(a)(2)(ii)." Id. at 441. More
specifically, the opinion stated that "[i]f this action was allowed to pro-
                   AMERICAN GENERAL LIFE v. WOOD                     15
Starkey had not claimed an interest in the federal action, and there-
fore, joinder was not required under Rule 19(a)(2). Because we per-
ceive no error in either of the district court’s findings, we affirm the
district court’s conclusion that Starkey is not a "necessary" party.

                                  V.

   In sum, we conclude that the district court correctly applied West
Virginia law and the FAA in holding that Wood’s state-law claims are
arbitrable pursuant to a valid and enforceable arbitration agreement.
Furthermore, the district court did not abuse its discretion in deter-
mining that Starkey was not a necessary or indispensable party to this
action. The district court’s judgment is therefore affirmed in its
entirety.

                                                           AFFIRMED

ceed one court might compel arbitration on the basis of the Agreement,
while the other found that, because Owens-Illinois breached the Agree-
ment, alternative judicial remedies were available to some of the Plain-
tiffs." Id.
  In this instance, Wood failed to identify any conflicting obligations
that could arise from the Agreement should Starkey remain an absent
party to this litigation.